DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 13 October 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021, 24 August 2021, 20 September 2021, 14 December 2021 and 22 December 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Response to Arguments
Applicant's arguments filed 13 October 2021 have been fully considered but they are not persuasive. Applicant argues wherein the prior art of Fujita et al (US 2002/0158599 A1, hereinafter Fujita) fails to teach the final limitation provided in the independent claims, specifically regarding, “modifying motion of a robot based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound.” Applicant specifically argues wherein “Fujita describes an implementation where the robot is moved based on the voice command and “context” is not considered.”  Examiner respectfully disagrees, and contends wherein Fujita does in fact  


    PNG
    media_image1.png
    285
    737
    media_image1.png
    Greyscale


Therefore, Examiner further contends wherein Fujita provides the teaching that based on a context of the robot (i.e. robot being touched) simultaneously (i.e. in combination with) with a detected speech (i.e. acoustic signal) of a “backward” command, said robot’s motion is modified from a standing position to a sitting position, as emphasized by at least Figure 16A, provided above.  Additionally, Examiner notes wherein Applicant’s interpretation of “context” as reflected in the arguments, specifically as in the first paragraph of page 9 of Applicant’s remarks, regarding “errant speech” in a crowded environment and “providing failsafe protections based on the inferred context” is not reflected (i.e. distinctly claimed) by the currently provided claim language.  Examiner notes wherein the rejection has been augmented below, to better clarify the rejection(s) in view of Applicant’s arguments.  Accordingly, Applicant’s arguments are found unpersuasive and remain rejected as indicated below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (US 2002/0158599 A1, hereinafter Fujita).
Regarding claim 1, Fujita discloses a method for modifying motion of a robot (Figures 7 & 8, robot 1), the method comprising: 
detecting a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot) 
processing the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor detects a feature of the acoustic speech and outputs it to the downstream HMM 
modifying motion of a robot based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot).
Regarding claim 2, Fujita discloses the method further comprising: creating the library of sound characteristics associated with the sound cues by: recording a plurality of sounds in an environment; identifying one or more of the recorded plurality of sounds as a sound cue; determining sound characteristics of the one or more plurality of sounds identified as a sound cue; associating the determined sound characteristics with the one or more plurality of sounds identified as a sound cue in computer memory of the library; and associating, in the computer memory of the library, a respective action rule with the one or more plurality of sounds identified as a sound cue (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369, specifically as in at least paragraph 0264, wherein the associative memory/recall memory 104 makes a learning based on information from the speech recognition unit 101, sensor data 
Regarding claim 3, Fujita further discloses wherein identifying one or more of the recorded plurality of sounds as a sound cue is based upon at least one of: user input flagging a given sound as a sound cue; context obtained from analyzing non-sound sensor input; and output of a neural network trained to identify sound cues using the recorded plurality of sounds as input (Figures 15, 32-35 & 38-39; at least paragraphs 0264-0270, 0341-0344, 0362-0369, 0399 and 0404).
Regarding claim 4, Fujita further discloses wherein comparing the detected sound to the library of sound characteristics associated with sound cues includes: processing the detected sound using a neural network trained to identify one or more characteristics of the detected sound that matches at least one of the sound characteristics associated with the sound cues (Figures 15, 32-35 & 38-39; at least paragraphs 0264-0270, 0341-0344, 0362-0369, 0399 and 0404).
Regarding claim 5, Fujita further discloses wherein comparing the detected sound to the library of sound characteristics associated with sound cues includes: identifying a sound characteristic of the detected sound matching a given sound characteristic associated with a given sound cue in the library (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 6, Fujita further discloses wherein based on the context and the comparison, modifying motion of the robot includes: identifying one or more action rules associated with the given sound cue; and modifying the motion of the robot to be 
Regarding claim 7, Fujita further discloses wherein at least one of the one or more action rules dictates a first result for the motion of the robot and a second result for the motion of the robot, where the motion of the robot is modified to be in accordance with the first result or the second result based upon the context of the robot (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 8, Fujita further discloses wherein the sound cues include at least one of: a keyword, a phrase, a sound indicating a safety-relevant event, and a sound relevant to an action (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 9, Fujita further discloses wherein context of the robot includes at least one of: torque of a joint of the robot; velocity of a link of the robot; acceleration of a link of the robot, jerk of a link of the robot; force of an end effector attached to the robot; torque of an end effector attached to the robot; pressure of an end effector attached to the robot; velocity of an end effector attached to the robot; acceleration of an end effector attached to the robot; task performed by the robot; and characteristics of an environment in which the robot is operating (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 10, Fujita further discloses wherein modifying motion of the robot includes: comparing the context of the robot to a library of contexts to detect a matching context; identifying one or more action rules associated with the matching context; and modifying the motion of the robot to be in accordance with the one or more 
Regarding claim 11, Fujita discloses the method further comprising creating the library of contexts by: recording a plurality of contexts in an environment; and associating, in computer memory of the library, a respective action rule with one or more of the plurality of recorded contexts (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 12, Fujita further discloses wherein recording the plurality of contexts in the environment uses at least one of: a vision sensor; a depth sensor; a torque sensor; and a position sensor (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 13, Fujita discloses the method further comprising identifying the respective action rule associated with the one or more of the plurality of recorded contexts by: processing the plurality of recorded contexts to identify at least one of: a pattern in the environment in which the contexts were captured and a condition in the environment in which the contexts were captured; and identifying the respective action rule using at least one of the identified pattern and condition (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 14, Fujita further discloses wherein processing the plurality of recorded contexts to identify at least one of a pattern and a condition includes at least one of: comparing the plurality of recorded contexts to a library of predefined context conditions; and evaluating output of a neural network trained to identify patterns or 
Regarding claim 15, Fujita discloses a system for modifying motion of a robot (Figures 7 & 8, robot 1), the system comprising: 
a processor (Figure 8, CPU 10; at least as in paragraphs 0178-0180); and 
a memory (Figure 8, DRAM 11, ROM 12, memory card 28) with computer code instructions stored thereon (Figure 8; at least as in paragraphs 0178-0180 & 0186), the processor and the memory, with the computer code instructions, being configured to cause the system to: 
detect a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot); 
process the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor 
modify motion of a robot based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot).
Regarding claim 16, Fujita further discloses where, in comparing the detected sound to the library of sound characteristics associated with sound cues, the processor and the memory, with the computer code instructions, are further configured to cause the system to: identify a sound characteristic of the detected sound matching a given sound characteristic associated with a given sound cue in the library (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 17, Fujita further discloses where, in modifying motion of the robot based on the comparison and context, the processor and the memory, with the computer code instructions, are further configured to cause the system to: identify one or more action rules associated with the given sound cue; and modify the motion of the 
Regarding claim 18, Fujita further discloses where, in modifying motion of the robot, the processor and the memory, with the computer code instructions, are further configured to cause the system to: compare the context of the robot to a library of contexts to detect a matching context; identify one or more action rules associated with the matching context; and modify the motion of the robot to be in accordance with the one or more action rules (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 19, Fujita further discloses wherein the processor and the memory, with the computer code instructions, are further configured to cause the system to: create the library of sound characteristics associated with the sound cues by: recording a plurality of sounds in an environment; identifying one or more of the recorded plurality of sounds as a sound cue; determining sound characteristics of the one or more plurality of sounds identified as a sound cue; associating the determined sound characteristics with the one or more plurality of sounds identified as a sound cue in computer memory of the library; and associating, in the computer memory of the library, a respective action rule with the one or more plurality of sounds identified as a sound cue (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369, specifically as in at least paragraph 0264, wherein the associative memory/recall memory 104 makes a learning based on information from the speech recognition unit 101, sensor data processor 102 and instinct/emotion storage unit 103, 
Regarding claim 20, Fujita discloses a non-transitory computer program product for modifying motion of a robot (Figures 7 & 8, robot 1), the computer program product comprising a computer-readable medium with computer code instructions stored thereon (Figure 8; at least as in paragraphs 0178-0180 & 0186), the computer code instructions being configured, when executed by a processor (Figure 8, CPU 10; at least as in paragraphs 0178-0180), to cause an apparatus associated with the processor to: 
detect a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot); 
process the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor detects a feature of the acoustic speech and outputs it to the downstream HMM 
modify motion of a robot based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664